EXAMINER’S AMENDMENT (15/649,689)
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Mr. Timothy Baumann (Reg. No. 40502) on March 15, 2022.
The Application has been amended as follows:
1.	(Currently Amended) An optical data communication system comprising:
a light source for emitting electromagnetic emissions, 
wherein the electromagnetic emissions are capable of being decoded when the system is operating in an environment having a temperature at or above 125°C; 
a transmission medium for transmitting the electromagnetic emissions from the light source; 
an amplifier component for amplifying the electromagnetic emissions received by a detector, 
wherein the amplifier component comprises a silicon carbide (SiC) device; and
the detector for detecting the electromagnetic emissions from the transmission medium, 
wherein the detector comprises a SiC photodetector with a wide bandgap;
wherein the light source and the detector are spaced a selected distance from one another to achieve a desired dielectric withstand to be scaled for galvanic isolation. 

2. 	(Original) The system of claim 1, wherein the transmission medium is further for transmitting electromagnetic emissions that have a wavelength of less than or equal to 500 nm.



4.	(Original) The system of claim 1, wherein the transmission medium comprises an optical fiber. 

5. 	(Original) The system of claim 1, wherein the light source and the detector are physically adjacent to a dielectric gap that is spanned without having an optical fiber intermediary. 

6. 	(Canceled)

7. 	(Canceled) 

8. 	(Original) The system of claim 1, wherein the detector is further configured to operate in an avalanche mode such that the electromagnetic emissions are amplified without the use of a separate amplification component.

9. 	(Canceled) 

10. 	(Original) The system of claim 1, wherein the detector is configured to actuate a power module.

11.	(Original) The system of claim 1, wherein the detector and the light source are each configured to operate in a dual mode that enables the system to perform bi-directional communication.

12. 	(Canceled) 

13.	(Currently Amended) A method of transmitting an optical signal in a high temperature environment, the method comprising:
	encoding data into an optical signal that is emitted by an emitter; 

amplifying the optical signal received by the detector using an amplifier component,
wherein the amplifier component comprises a silicon carbide (SiC) device; and
detecting the optical signal using the detector, 
wherein the detector comprises a SiC photodetector with a wide bandgap[[; and]], 
wherein the optical signal emitted is capable of being decoded when the emitter, the detector, the amplifier component, and the transmission medium are operating in an environment having a temperature at or above 125°C,
wherein the emitter and the detector are spaced a selected distance from one another to achieve a desired dielectric withstand to be scaled for galvanic isolation. 

14. 	(Original) The method of claim 13, the method further comprising: decoding the optical signal received by the detector.

15.	(Canceled) 

16.	(Original) The method of claim 14, the method further comprising: amplifying the optical signal using an avalanche mode of the detector, prior to decoding. 

17. 	(Original) The method of claim 13, the method further comprising: actuating a semiconductor switch using the detector.

18. 	(Original) The method of claim 17, wherein the semiconductor switch is a SiC MOSFET device.

19. 	(Original) The method of claim 13, wherein the transmission medium comprises a dielectric gap, without an optical fiber intermediary between the emitter and the detector.

20.	(Original) The method of claim 13, wherein the transmission medium is a fiber optic cable.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 3/02/2022.  The submission is incompliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings


The objection to drawings for Figure 5 is withdrawn in light of Applicant’s amendment. 
Allowable Subject Matter


Claims 1-5, 8, 10-11, 13-14 and 16-20 are allowed.
Claims 6-7, 9, 12 and 15 are canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records Tomonori Sugime (JP 2019-097548 see US 2020/0373723 A1 for English translation) Radhakrishman Nagarajan et al., (WO 9715969 A2); Stephen Sampayan (US 2013/0342306 A1); Yoon-dong Park et al., (US 2011/0198499 A1) has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
	Regarding claim 1, An optical data communication system comprising:
a light source for emitting electromagnetic emissions, 
wherein the electromagnetic emissions are capable of being decoded when the system is operating in an environment having a temperature at or above 125°C; 

an amplifier component for amplifying the electromagnetic emissions received by a detector, 
wherein the amplifier component comprises a silicon carbide (SiC) device; and
the detector for detecting the electromagnetic emissions from the transmission medium, 
wherein the detector comprises a SiC photodetector with a wide bandgap;
wherein the light source and the detector are spaced a selected distance from one another to achieve a desired dielectric withstand to be scaled for galvanic isolation. 

Regarding claim 13, A method of transmitting an optical signal in a high temperature environment, the method comprising:
	encoding data into an optical signal that is emitted by an emitter; 
transmitting the optical signal to a detector via a transmission medium; 
amplifying the optical signal received by the detector using an amplifier component,
wherein the amplifier component comprises a silicon carbide (SiC) device; and
detecting the optical signal using the detector, 
wherein the detector comprises a SiC photodetector with a wide bandgap, 
wherein the optical signal emitted is capable of being decoded when the emitter, the detector, the amplifier component, and the transmission medium are operating in an environment having a temperature at or above 125°C,
wherein the emitter and the detector are spaced a selected distance from one another to achieve a desired dielectric withstand to be scaled for galvanic isolation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Rocco DiFoggio		(US 2009/0114013 A1) 
Yoon-dong Park et al., 	(US 2011/0198499 A1) 
Premjeet Chahal et al., 	(US 2018/0226247 A1) 
Kiichi Hamamoto et al. 	(US 5,796,883 A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636